Citation Nr: 0025743	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the reduction in the evaluation for the veteran's 
non-Hodgkin's lymphoma from 100 percent to 30 percent for the 
period from August 1, 1992, to October 23, 1995, was proper.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  

By rating action dated in March 1991 the Department of 
Veterans Affairs (VA) Regional Office, Chicago, Illinois, 
granted service connection for non-Hodgkin's lymphoma 
effective January 12, 1990, and evaluated the condition 100 
percent disabling effective that date.  In July 1991 the 
veteran submitted a claim for an earlier effective date for 
the grant of service connection for the non-Hodgkin's 
lymphoma.  In an April 1992 rating action, the evaluation for 
the non-Hodgkin's lymphoma was reduced from 100 percent to 30 
percent effective August 1, 1992.  The veteran appealed from 
that decision.  

In a January 1996 rating action the evaluation for the non-
Hodgkin's lymphoma was increased to 100 percent effective 
October 23, 1995.  In a January 1998 rating action the 
effective date for the grant of service connection for the 
non-Hodgkin's lymphoma was changed to August 21, 1989, and 
the condition was rated 100 percent disabling effective that 
date.  In an August 1999 rating action the regional office 
granted service connection for peripheral neuropathy 
involving all extremities.  The upper extremities were each 
rated 20 percent disabling, and the lower extremities were 
each rated 10 percent disabling.  The evaluation for the non-
Hodgkin's lymphoma was reduced from 100 percent to 30 percent 
effective November 1, 1999.  The combined rating for the 
service-connected disabilities was reduced from 100 percent 
to 70 percent.  The case is now before the Board for 
appellate consideration.


REMAND

In a March 2000 statement the veteran, who is currently 
unrepresented, indicated that he disagreed with the August 
1999 rating action reducing the combined rating for his 
service-connected disabilities from 100 percent to 70 
percent.  Thus, the veteran must be furnished a statement of 
the case on that question.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The veteran's March 2000 statement, which primarily discussed 
the symptoms he related to his peripheral neuropathy, is 
unclear as to whether he is only disagreeing with the 
evaluations assigned for the peripheral neuropathy involving 
his extremities or whether he has also disagreed with the 
reduction in his non-Hodgkin's lymphoma from 100 percent to 
30 percent.  This matter should be clarified. 

The record further reflects that the veteran's file that was 
transferred to the Board consists of volumes 1 and 2; 
however, there is a memorandum in the claims file indicating 
that a temporary volume 3 had been created "for issues not 
related to the current appeal."  However, the scope of 
veteran's appeal is unclear, and may be expanded.  
Furthermore, "[d]ecisions of the Board must be based on 
review of the entire record", 38 C.F.R. § 19.7(a).  
Therefore, volume 3 must be made available for review by the 
Board.

In view of the foregoing matters, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be contacted and 
asked to clarify the issue or issues with 
which he disagreed in his March 2000 
notice of disagreement.  In particular, 
he should be asked to clarify whether he 
wishes to appeal the evaluations assigned 
for the peripheral neuropathy involving 
his extremities or the reduction in the 
evaluation for his non-Hodgkin's lymphoma 
from 100 percent to 30 percent or all of 
those matters.  

2.  Volume 3 should be associated with 
volumes 1 and 2 of the veteran's claims 
file for all further review and returned 
to the Board.  

3.  The veteran's claim regarding the 
propriety of the reduction in the 
evaluation of his non-Hodgkin's lymphoma 
from 100 percent to 30 percent for the 
period from August 1, 1992, to October 
23, 1995, should also be reviewed by the 
regional office.  If that determination 
remains adverse, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

4.  Depending on the answers provided by 
the veteran to subparagraph 1 above, and 
the subsequent adjudication, additional 
issues may be added to the currently 
recognized issue.  If the veteran 
initiates a substantive appeal regarding 
any other issue, that issue should be the 
subject of a supplemental statement of 
the case, and, if, appealed, included in 
the issues returned to the Board.   

When the above action has been completed, all fully developed 
issues should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition in this case pending completion of the 
requested action.


		
ROBERT D. PHILIPP
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

